59 F.3d 180NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Connie J. BAGWELL-LIDE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3157.
United States Court of Appeals, Federal Circuit.
March 1, 1995.

PETITION REINSTATED.
Before MICHEL, Circuit Judge.
ORDER
MICHEL, Circuit Judge.


1
Connie J. Bagwell-Lide moves for reconsideration of the court's February 3, 1995 order dismissing her petition for review for failure to file a brief.  The Office of Personnel Management has not responded.


2
It appears that the court improvidently dismissed Bagwell-Lide's petition for review on February 3, 1995.  The certified list was served on December 16, 1994.  Thus, Bagwell-Lide's formal brief was not due until February 16, 1995.  The Court received Bagwell-Lide's formal brief on February 15, 1995.*


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Bagwell-Lide's motion for reconsideration is granted.  The court's February 3, 1995 order is vacated, the mandate is recalled, and the petition is reinstated.


5
(2) OPM should compute the due date for its brief from the date of filing of this order.



*
 We note that Bagwell-Lide's formal brief does not appear to be in compliance with the court's rules.  The clerk will be sending a notice to Bagwell-Lide informing her of the brief's defects and ordering that a corrected brief be filed